DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (US Pat No 10,012,305 B2) in view of Matsushita et al. (US Pub No 2015/0192150 A1). Louis discloses a transmission device for a helicopter (fig. 1) comprising: 
Re claim 1, 
Re claim 7, wherein the connection portion is an oil cooler configured to cool the oil in the lubrication passage (35 is described as a heat exchanger).
Re claim 10, a casing (10) accommodating a rotating member (11) and having an inner space (INT) therein configured to contain oil in a mist form (40 is described to produce a spray that would result in a mist), the casing having an oil sump (26) configured to retain oil in a liquid form (100); a lubrication pump (25) provided in the inner space of the casing and configured to suck and discharge the oil from the oil sump; a supply port (40) provided in the inner space of the casing and configured to inject the oil from the lubrication pump to the rotating member; a lubrication passage (31) connecting the lubrication pump and the supply port; a connection portion (35) provided in a part of the lubrication passage (fig. 1), which part is disposed outside the casing (fig. 1). 
Louis does not disclose:
Re claim 1, a direction control valve provided in the inner space of the casing and located downstream of the lubrication pump and upstream of the connection portion in the lubrication passage with respect to a flow direction of the oil, the direction control valve being configured to open the lubrication passage when a hydraulic pressure in the lubrication passage exceeds a predetermined value and to close the lubrication passage when the hydraulic pressure is equal to or lower than the predetermined value so as to stop the oil supply from the lubrication pump to the connection portion.
Re claim 2, wherein the direction control valve is configured to close the lubrication passage when the helicopter is in a dry-run state.
Re claim 3, 
Re claim 4, further comprising a discharge passage that is branched at a location between the lubrication pump and the check valve in the lubrication passage and is configured to discharge the oil upstream of the check valve in the lubrication passage into the inner space of the casing.
Re claim 5, wherein the discharge passage has a restriction part provided therein.
Re claim 6, wherein the restriction part generates a predetermined set pressure within the discharge passage, and the predetermined set pressure is lower than the predetermined value at which the direction control valve closes.
Re claim 10, a direction control valve provided in-line with the connection portion, in the inner space of the casing and located downstream of the lubrication pump and upstream of the connection portion in the lubrication passage with respect to a flow direction of the oil, the direction control valve being configured to open the lubrication passage when a hydraulic pressure in the lubrication passage exceeds a predetermined value and to close the lubrication passage when the hydraulic pressure is equal to or lower than the predetermined value.
However, Matsushita teaches a lubrication circuit (fig. 1) comprising:
Re claim 1, a direction control valve (R2) provided in the inner space of the casing (par 38 ln 16-18) and located downstream of the lubrication pump (13) and upstream of the connection portion (when taught, the control valve would sit upstream of the connection portion of Louis) in the lubrication passage (5,4A,4B) with respect to a flow direction of the oil, the direction control valve being configured to open the lubrication passage when a hydraulic pressure in the lubrication passage exceeds a predetermined value and to close the lubrication passage when the hydraulic pressure is equal to or lower than the predetermined value (R2 is shown as a valve biased to a closed position by a spring, the 
Re claim 2, wherein the direction control valve is configured to close the lubrication passage when the helicopter is in a dry-run state (the passage of 31 of Louis would be closed when taught with the valve R2 and enough hydraulic pressure is applied, such as in a dry-run state).
Re claim 3, wherein the direction control valve is a check valve configured to open the lubrication passage when a pressure upstream of the check valve exceeds the predetermined value (fig. 1 shows R2 would not allow fluid to flow towards the pump therefore is a check valve, it is opened via pressure upstream of the valve and overcome the predetermined spring force).
Re claim 4, further comprising a discharge passage (3A,7) that is branched at a location between the lubrication pump and the check valve in the lubrication passage (fig. 1) and is configured to discharge the oil upstream of the check valve in the lubrication passage into the inner space of the casing (fig. 1).
Re claim 5, wherein the discharge passage has a restriction part (8) provided therein.
Re claim 6, wherein the restriction part generates a predetermined set pressure within the discharge passage (the reduced flow passage of 8 would produce a set pressure), and the predetermined set pressure is lower than the predetermined value at which the direction control valve closes (par 0046-0048).
Re claim 10, a direction control valve (R2) provided in-line with the connection portion, in the inner space of the casing and located downstream of the lubrication pump and 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed control valve, as taught by Matsushita, to ensure proper pressure is in the flow line so that the spray could be ejected with sufficient force to reach the rotating component. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the discharge passage, as taught by Matsushita, to allow excess fluid with insufficient pressure to return to the sump. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the valve inside of the casing to protect it from dirt and other outside elements, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US Pat No 5,121,815) in view of Matsushita et al. (US Pub No 2015/0192150 A1). Francois discloses a transmission device for a helicopter (fig. 1) comprising:
Re claim 9, a casing (1) accommodating a rotating member (9) and having an inner space therein configured to contain oil in a mist form (fig. 1 shows the mist spraying out of 7), the 
Francois does not disclose:
Re claim 9, a direction control valve provided in the inner space of the casing and disposed in the lubrication passage, the direction control valve is provided in the first internal passage part and is configured to open the lubrication passage when a hydraulic pressure in the first internal passage part exceeds a predetermined value and to close the first internal passage part when the hydraulic pressure is equal to or lower than the predetermined value so as to stop the oil supply from the lubrication pump to the external passage part.
However, Matsushita teaches a lubrication circuit (fig. 1) comprising:
Re claim 9, a direction control valve (R2) provided in the inner space of the casing (par 38 ln 16-18) and disposed in the lubrication passage (5,4A,4B), the direction control valve is provided in the first internal passage part (when taught, the valve would be placed inside 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed control valve, as taught by Matsushita, to ensure proper pressure is in the flow line so that the spray could be ejected with sufficient force to reach the rotating component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the valve inside of the casing to protect it from dirt and other outside elements, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Minh Truong/Primary Examiner, Art Unit 3654